DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ye US PGPub. 2019/0012022 in view of Song et al. US PGPub. 2021/0335238. 	Regarding claim 1, Ye teaches an organic light-emitting diode (OLED) display panel (fig. 1-2B), comprising:  	an array substrate (101+118, fig. 1) [0022] and [0032], the array substrate (101+118) comprising a layer (pixel definition layer 103, fig. 1) [0022] and a first conductive layer (planarization layer 102 comprising plurality of conductive electrodes/lines 116, 115 etc., fig. 1), the first conductive layer (102) comprising an anode (118A; see examiner’s fig. 1) [0032], a source (115S; see examiner’s fig. 1) [0026], a drain (115D; see examiner’s fig. 1) [0026], and a plurality of bridges (117, fig. 1 and 208+207, fig. 2B; see also examiner’s fig. 1) [0031], wherein the anode (118A), the source (115S), and the drain (115D) are all arranged in a same layer (102) as the bridges (117), and the anode (118A) is electrically insulated (insulated using organic planarization layer 102) from the bridges (117); and  	a touch structure (104, fig. 1 and 2A-2B) [0022] integrated with the array substrate (101+118);  	wherein the layer (103) is disposed on the touch structure (104) (Ye, fig. 1-2A and 2B).
    PNG
    media_image1.png
    915
    1767
    media_image1.png
    Greyscale
                                                        Examiner’s Fig. 1 	But Ye does not teach wherein the layer/pixel definition layer (103) is a light shielding layer. 	However, Song teaches a display panel (fig. 6) comprising a pixel definition layer (PDL, fig. 6) [0177] wherein the pixel definition layer (PDL) is a light shielding layer [0177]) (Song et al., fig.6, [0177]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple material substitution of the pixel definition of Ye with the light shielding pixel definition material of Song because light shielding materials are well known in the art and such substitution is art recognized equivalence for the same purpose (for pixel definition/separation) to obtain predictable results excellent prevention of color mixing between adjacent pixels (see MPEP 2144.06). 	Regarding claim 9, Ye teaches an organic light-emitting diode (OLED) display panel (fig. 1-2B), comprising: an array substrate (101+118, fig. 1) [0022] and [0032] comprising a layer (pixel definition layer 103, fig. 1) [0022]; and  	a touch structure (104, fig. 1 and 2A-2B) [0022] integrated with the array substrate (101+118);  	wherein the layer (103) is disposed on the touch structure (104) (Ye, fig. 1-2A and 2B). 	But Ye does not teach wherein the layer/pixel definition layer (103) is a light shielding layer. 	However, Song teaches a display panel (fig. 6) comprising a pixel definition layer (PDL, fig. 6) [0177] wherein the pixel definition layer (PDL) is a light shielding layer [0177]) (Song et al., fig.6, [0177]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple material substitution of the pixel definition of Ye with the light shielding pixel definition material of Song because light shielding materials are well known in the art and such substitution is art recognized equivalence for the same purpose (for pixel definition/separation) to obtain predictable results excellent prevention of color mixing between adjacent pixels (see MPEP 2144.06). 	                        Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an  OLED display panel wherein “the array substrate comprises a first planarization layer, a second conductive layer, and a pixel definition layer sequentially disposed on the first conductive layer; the second conductive layer comprises a plurality of first electrodes and a plurality of second electrodes arranged in a same layer, the adjacent first electrodes are electrically connected by the bridge, and the first electrodes, the second electrodes, and the bridges constitute the touch structure; and the light shielding layer is the pixel definition layer” as recited in claim 2; and 	an OLED display panel wherein “the array substrate comprises a first conductive layer, a first planarization layer, a second conductive layer, and a pixel definition layer arranged in sequence; the first conductive layer comprises a plurality of bridges; the second conductive layer comprises a plurality of first electrodes and a plurality of second electrodes arranged in a same layer, the adjacent first electrodes are electrically connected by the bridge, and the first electrodes, the second electrodes, and the bridges constitute the touch structure; and the light shielding layer is the pixel definition layer” as recited in claim 10. 	Claims 3-8 and 11-20 are also objected to as allowable for further limiting and depending upon objected claims 2 and 10.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892